Title: To Thomas Jefferson from Jacob Wagner, 31 August 1801
From: Wagner, Jacob
To: Jefferson, Thomas


Sir
Department of State:—Washington, 31 Augt. 1801.
On Saturday evening arrived in this city Capt. Rogers of the Maryland, accompanied by Mr. Purviance, the bearers of dispatches from Messrs. Murray and Dawson. I have forwarded them to the Secretary of State, after they were perused by the Secretary of the Navy, the Secretary of the Treasury being absent in the country with his sick child. The latest letter from Mr. Murray is dated 9th. July, and the vessel left Havre the 15th. of the same month.
The treaty had not been ratified on the part of France, her Ministers insisting upon the formal renunciation of our claims for captures, and offering the renunciation of the validity of the old treaties, in return. Mr. Murray had offered an article, subject to the approbation of the Senate, whereby the second article of the Convention should be reinstated. This offer was rejected. No objection was made to the clause of limitation superadded by the Senate. Mr. Murray says he does not despair of obtaining our terms or nearly so. This probably is no more than a conjecture.
The Bashaw of Tripoli ordered our flag-staff to be cut down on the 14th. May and declared war against the U. States. Mr. Cathcart has arrived at Leghorn.
As the Secretary will not have an opportunity of communicating the dispatches to you, Sir, by the same mail by which he receives them, I have supposed the above information would not be unacceptable to you.
I have also the honor of informing you, that I forward by this mail a packet addressed to you in Mr. Short’s hand writing and another packet in which I have enclosed a number of letters for you, the whole received by the Maryland. She brought no newspapers for the Department of State.
With the most perfect respect, I have the honor, Sir, to be your most obed. servt.
Jacob Wagner
P.S. The Secretary of State directed me to send you the recent letters written to Mr. Eaton, to enable you to answer the letter of the Bey of Tunis, demanding cannon:—they are accordingly enclosed. Mr. Graham, whom you intend to appoint Secretary of the Legation to Spain, being now here, his commission is transmitted to you for signature.
